In a proceeding to invalidate a certificate of nomination of respondent Leonard T. Heybruk as a candidate of the Conservative Party for the public office of Supervisor of the Town of Poughkeepsie, Dutchess County, in the general election to be held on November 4, 1969, the appeal is from a judgment of the Supreme Court, Dutchess County, dated October 14, 1969, which denied the application and dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Beldoek, P. J., Benjamin, Martuscello and Kleinfeld, JJ., concur.